Citation Nr: 0928202	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  06-23 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for hypertension, including 
as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Associate Counsel




INTRODUCTION

The Veteran had active duty military service from April 1964 
to April 1966.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 2005 rating 
determination by the Regional Office (RO) of the Department 
of Veterans Affairs (VA) in Wichita, Kansas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran in this case is currently service-connected for 
diabetes mellitus with a disability rating of 20 percent.  
The Veteran is now claiming hypertension secondary to his 
diabetes mellitus.

Upon review of the evidence, the Board finds that further 
evidentiary development is required to properly adjudicate 
the Veteran's claim.  The Veteran's private physician 
submitted a letter received in June 2006 in which he stated 
that he first saw the Veteran in 1999.  Records going to back 
to 1999 are currently associated with the claims file.  
However, the physician also stated that he had reviewed 
office records (presumably of another medical professional) 
from 1993 and 1996 related to the Veteran's hypertension.  
Since the onset date of the Veteran's diabetes mellitus and 
hypertension is questionable based on the current evidence of 
record, the Board finds that the case must be remanded to 
procure these records.

Additionally, once the records are obtained, the Veteran 
should be scheduled for a new VA examination to determine 
whether his hypertension is secondarily related to his 
service-connected diabetes mellitus.



	(CONTINUED ON NEXT PAGE)
Accordingly, the case is REMANDED for the following action:

1. Request authorization from the Veteran 
to obtain all treatment records from 
College Park Family Care Center related to 
the Veteran's diabetes mellitus and 
hypertension; upon receipt of the 
authorization, proceed to obtain the 
records.

2. Schedule the Veteran for a VA 
examination to determine the etiology of 
his hypertension.  The claims file, to 
include a copy of this REMAND, must be 
made available to the examiner for review.  
The examination report should reflect that 
such review was completed.  

After reviewing the record, examining the 
Veteran, and performing any medically 
indicated testing, the examiner should 
provide an opinion as to whether it is 
more likely than not (more than 50 percent 
probability), at least as likely as not 
(50-50 percent probability), or less 
likely than not (less than 50 percent 
probability) that the Veteran's 
hypertension is caused or aggravated by 
his diabetes mellitus.  

If it is determined that the Veteran's 
hypertension is not caused or aggravated 
by his diabetes mellitus, the examiner 
should then provide an opinion as to 
whether it is more likely than not (more 
than 50 percent probability), at least as 
likely as not (50-50 percent probability), 
or less likely than not (less than 50 
percent probability) that the Veteran's 
hypertension is directly related to his 
active duty military service.  

A detailed rationale should be provided 
for all opinions.  If it cannot be 
determined whether the Veteran currently 
has hypertension that is related to his 
diabetes mellitus or active duty service 
on a medical scientific basis and without 
invoking processes related to guesses or 
based upon mere conjecture, the examiner 
should clearly and specifically state so 
in the examination report, with an 
explanation as to why this is so. 

3. After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

